United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
White Plains, NY, Employer
)
___________________________________________ )
B.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1034
Issued: September 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 26, 2013 appellant filed a timely appeal from aJanuary 8, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP) which found that she failed to
establish an injury as alleged. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of dutycausally related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, afterits January 8, 2013 decision, OWCP issued a June 4, 2013, decision denying
appellant’s reconsideration request from the January 8, 2013 decision. However, as appellant filed his appeal with
the Board on March 21, 2013, the June 4, 2013 decision is null and void as it pertained to the same issue over which
the Board has jurisdiction; see Russell E. Lerman, 43 ECAB 770 (1992);Douglas E. Billings, 41 ECAB 880 (1990).

FACTUAL HISTORY
On September 26, 2012appellant, then a 60-year-oldcity letter carrier, filed an
occupational disease claim alleging pain in her neck, left arm and wrist with a “pins and needles”
sensation in both hands which she attributed to repetitive motion in her job. She first became
aware of her condition on August 6, 2012 and realized it was caused or aggravated by her
employment on August 17, 2012. Appellant stoppedwork on August 20, 2012 and returned on
September 10, 2012.
In an undated statement received by OWCP on October 11, 2012, appellant noted that on
August 16, 2012, while delivering the mail, she began to have pain in her neck. She thought it
would go away and continued to work, but as the days passed, the pain worsened and traveled to
her left shoulder and down to her arm and wrist. Appellant experienced a pins and needles
sensation in both hands. She informed her supervisor and was advised to use a pain patch.
Appellant alleged that she had a prior work-related cervical condition and sought medical
attention.
In an August 20, 2012 treatment note, Dr. Peter Sayegh, a chiropractor, noted that
appellant was seen for treatment of symptoms which she described as “having a gradual
onset.”He related that she felt the symptoms whilelifting, carrying and reaching. Dr. Sayegh
advised that appellant related that she felta sharp, tingling, severe numbness and severe pain
which was ruining her quality of life. He advised the discomfort was in her cervical region, right
cervical dorsal area, left cervical dorsal area, right upper thoracic area and lumbar
region.Dr. Sayegh noted that appellant worked as a letter carrier and could not raise her right arm
above 75 degrees while carrying. Appellant had numbness and tingling every night in both arms
and hands, worse on the left. Dr. Sayegh determined that she had multiple spinal subluxations
with spasm, hypomobility and end-point tenderness at the right C1, left C3, T1, T2, T8, T9 and
L5 levels. He submitted treatment notes datedAugust 20 to October 17, 2012. Dr. Sayegh noted
that he began treating appellant on August 20, 2012 and placed her off work until
September 10, 2012. He stated that “the cause of her injury is due to repetitive stress trauma
from actions at work.”Dr. Sayegh indicated that appellanthad a previous on-the-job injury and
spinal surgery.
OWCP received an undated report from Dr. Muntaz Majeed, a Board-certified internist,
who diagnosed a sprained right ankle. AnApril 1, 1992 surgical report from Dr. Richard Radna,
a Board-certified neurological surgeon, documented an anterior cervical discectomy at C5-6. A
November 5, 1996 lumbar and cervical myelogram, by Dr. Smiljan Puljic, a Board-certified
diagnostic radiologist, noted degenerative discogenic bulge at L3-4 and L4-5 as well as posterior
discogenic bulge or chronic herniation at C4-5. A computerized tomography scan of the same
date showed a posterior bulge at C4-5 and degenerative spondylosis in the cervical and lumbar
spine.
By letters dated November 6, 2012, OWCP advised appellant and the employing
establishment that additional factual and medical evidence was needed. A questionnaire was
provided which requested that appellant describe the employment-related activities which she
believed contributed to her condition, how often she performed such activities and for how long
they were performed. Appellant was also asked to describe her activities outside her federal

2

employment. OWCP also requested medical information anda physician’s opinion. Appellant
was advised that a chiropractor could not be considered a physician unless there was a spinal
subluxation demonstrated by x-ray. OWCP allowedher 30 days to respond. No additional
evidence was received.
In a January 8, 2013 decision, OWCP denied appellant’s claim, finding that the evidence
did not support that the claimed injury or events occurred as described. It also found that
themedical evidence did not establish a medical condition causally related to her work activities.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.
It is the employee’s burden to establish that his or her injury occurred at the time, place
and in the manner alleged.5 An injury does not have to be confirmed by an eyewitness to
establish that it occurred in the performance of duty.6 An employee’s statement regarding the
circumstances surrounding an injury is of great probative value and will be accepted unless
refuted by persuasive evidence.7 The employee’s statement must be consistent with the
surrounding facts and circumstances as well as the employee’s subsequent course of action.8 An

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Delphyne L. Glover, 51 ECAB 146, 147-48 (1999).

6

Id.

7

Michelle Kunzwiler, 51 ECAB 334, 335 (2000).

8

Id.

3

employee has not met his or her burden of proof where there are inconsistencies in the record
that cast serious doubt on the validity of the claim.9
ANALYSIS
The Board finds that appellant has submitted insufficient evidence to establish her
occupational disease claim.In aNovember 6, 2012 letter, OWCP advised her of additional factual
and medical evidence needed to establish the claim. A questionnaire was provided in which
appellant was to describe her employment-related activities which she believed contributed to
her condition, how often she performed the activities and for how long they were performed.
OWCP also requested a physician’s opinion which included a medical explanation as to how her
work activities caused, contributed to or aggravated her medical condition. Appellant did not
respond to the request for additional factual and medical evidence.
To establish a claim for compensation, the Board has held that an employee must submit
a statement which identifies the factors of employment believedto have caused his or her
condition and submit medical evidence to establish causal relation.10 Appellant asserted that she
was engaged in constant repetitive motion at work, but did not provide sufficient evidence as to
the nature of her workplace exposure. She provided a statementin which she indicated that on
August 16, 2012 she experienced pain in her neck, which worsened and traveled to her shoulder,
arms and wrists while delivering mail. Appellantdid not provide any further evidence describing
her work duties. In view of her failure to respond to OWCP’s specific request for factual
evidence addressing work factors,she has not met her burden of proof to establish her claim by
establishing the specific employment factors alleged to have caused or contributed to the presence
or occurrence of the claimed condition.
As appellant did not establish any employment factors alleged to have caused her claimed
condition, it is not necessary to consider the medical evidence with respect to causal relationship.11
On appeal, appellant submittedadditional evidence. However, the Board has no
jurisdiction to review this evidence for the first time on appeal.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
9

Id.

10

Donald W. Wenzel, 56 ECAB 390 (2005); Richard H. Weiss, 47 ECAB 182 (1995).

11

See S.P., 59 ECAB 184 (2007).The Board notes that Dr. Sayegh, a chiropractor, submitted evidence in which he
diagnosed subluxations caused by her work. WhileDr. Sayegh advised that appellant had multiple subluxations,
there is no indication that a diagnosis of spinal subluxation was based on a review of x-rays. See5 U.S.C. § 8101(2).
Therefore, Dr. Sayegh is not a physician under FECA and his opinion on causal relationship does not constitute
competent medical evidence. See Jay K. Tomokiyo, 51 ECAB 361 (2000) (without a diagnosis of a subluxation from
x-ray, a chiropractor is not a physician under FECA and his or her opinion on causal relationship does not constitute
competent medical evidence).
12

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty, causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the January 8, 2013 decision of the Office of
Workers’ Compensation Programsis affirmed.
Issued: September 13, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

